March 9, 2012 Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C.20549 Re:Daimler Trust Leasing LLC Daimler Trust Registration Statement on Form S-3 File Nos. 333-178761; 333-178761-01 Ladies and Gentlemen: In accordance with Rule 461 under the General Rules and Regulations under the Securities Act of 1933, the undersigned, as Registrants with respect to the above referenced registration statement, hereby request that the effective date for the registration statement be accelerated so that it will be declared effective by 4:00 p.m. (Eastern time) on March 9, 2012, or as soon as possible thereafter. Each Registrant acknowledges to the Commission that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing.Each registrant acknowledges that the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve each Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing.Each Registrant further acknowledges that it may not assert staff comments or a declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, DAIMLER TRUST LEASING LLC By: /s/Steven C. Poling Name: Steven C. Poling Title: Assistant Secretary DAIMLER TRUST By: DAIMLER TRUST HOLDINGS LLC, as Initial Beneficiary By: /s/Steven C. Poling Name: Steven C. Poling Title: Assistant Secretary 2
